DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snyder (US 2,279,209).
Snyder disclose an applicator for applying a cosmetic product, the cosmetic applicator comprising a first brush (13) that includes a first helical array of bristles retained in a first twisted wire core, the first twisted wire core having a first longitudinal axis; and a second brush (opposite 13) that includes a second helical array of bristles retained in a second twisted wire core, the second core having a second longitudinal axis; the first brush and the second brush are connected at least at respective first ends and define at least one cavity therebetween, the first brush is curved such that the first longitudinal axis of the first twisted wire core does not lie entirely in a single plane passing through an entirety of the first longitudinal axis, and the second brush is curved such that the second longitudinal axis of the second twisted wire core does not lie entirely in a single plane passing through an entirety of the second longitudinal axis (see . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumler et al. (US 5,761,760) in view of Gueret (US 2011/0129286) and Snyder (US 2,279,209).
Dumler et al. disclose a cosmetic applicator for applying a cosmetic product, the cosmetic applicator comprising a first brush (75) that includes a first helical array of bristles retained in a first twisted wire core; and a second brush (opposite 75) that .
Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. 
In response to applicant’s argument that both independent claims set forth at least two separate brushes that are connected to each other and is not disclosed by Snyder is not persuasive. Claims 1 and 11, do not state the two brushes are “separate” from each other as argued by applicant, they merely set forth a first brush and a second brush connected together, Snyder can be interpreted as one brush located on the right side and the second brush located on the left side and they are connected at the respective first end and define a cavity as shown. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this instance case the combination of Dumler et al., Gueret and Snyder are used to teach the at least one brushes is curved such that a longitudinal axis thereof does not lie entirely in a single plane passing through an entirety of the longitudinal axis.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
2/10/2021